DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/20 has been considered by the examiner.


Response to Amendment
The applicant has amended the following: 
		Claims: 1-3, 6-8, 11-13 and 16-18 have been amended.
		Claims: 4-5, 9-10, 14-15 and 17 have not been amended. 


Response to Arguments
Applicant’s arguments filed 11/04/20 with regards to claims 1-20 have been fully considered but they are not persuasive.    

	APPLICANT’S ARGUMENTS:
	The applicant requests that the filing of a terminal disclaimer obviating the double patenting rejection be held in abeyance as applicant will file an eTerminal Disclaimer obviating the double patenting rejection should otherwise allowable subject matter be indicated in the present application (See Pages 10-11 of Applicant’s Arguments filed on 11/04/20). 	

	EXAMINERS RESPONSE:
	The examiner would like to note and acknowledge the applicant’s request.  However, the examiner is required to present any and all rejection present until such time as the rejections are no longer appropriate and as such the double patenting rejection from the previous office action is maintained and herein after reiterated in the current office action until such time that the applicant’s amendments or via the filing of a proper terminal disclaimer overcomes the double patenting rejection.


APPLICANT’S ARGUMENTS:
The applicant appears to be arguing that Dinan fails to disclose “wherein, in case that the band combination related to the band list is comprised of more than one band entry, the band combination including the second information indicates that different timing advances on different band entries are supported, and wherein, in case that the band combination related to the band list is comprised of more than one band entry, the band combination relates to an inter-band band combination or an intraband non-contiguous band combination.” as Dinan does not suggest that any “band combination … is comprised of more than one band entry” and regardless, neither Dinan provisional applications includes Fig. 8 or description including the above-emphasized portions of paragraphs [0064]-[0067] of the Dinan publication and accordingly, Dinan is not prior art to the present application (See Pages 11-14 of Applicant’s Arguments filed on 11/04/20). 	

	EXAMINERS RESPONSE:
	The examiner respectfully disagrees.  The teachings of Dinan does disclose the applicant’s argued limitations of “wherein, in case that the band combination related to the band list is comprised of more than one band entry, the band combination including the second information indicates that different timing advances on different band entries are supported, and wherein, in case that the band combination related to the band list is comprised of more than one band entry, the band combination relates to an inter-band band combination or an intraband non-contiguous band combination.” and the citations of the Dinan is supported in the provisional applications as will be apparent in the following explanations provided below. 

	The examiner directs the applicant to the highlighted portions of Dinan, [0064]-[0065], [0067] & [0069] seen below:

[0064] FIG. 8 is an example flow diagram illustrating signalling messages during a handover as per an aspect of an embodiment of the present invention. According to some of the various aspects of embodiments, a serving base station may receive a first message from a wireless device on a primary cell in a plurality of cells at block 800. The first message may be an RRC UE capability message. The plurality of cells may comprise the primary cell and at least one secondary cell. The first message may comprise at least one parameter indicating whether the wireless device supports configuration of a plurality of time alignment groups (TAGs). The base station may receive a plurality of radio capability parameters from the wireless device. 



[0065] In an example embodiment, the capability may be received on a first signalling bearer on the primary cell. The plurality of radio capability parameters may comprise a first sequence of one or more radio configuration parameters. A first radio configuration parameter in the first sequence may comprise a first parameter indicating whether multiple timing advance groups may be supported for a first band combination. The first band combination may be in a second sequence of one or more band combinations. The index of the first radio configuration parameter in the first sequence may determine the index of the first band combination in the second sequence. 


[0067] According to some of the various embodiments, the wireless device may support multiple inter-band timing advance groups if the list of band identifier(s) includes more than one band; and the first parameter indicates that multiple timing advance groups are supported. In yet other embodiments, the wireless device may support multiple intra-band timing advance groups if the list of band identifier(s) includes one band; and the first parameter indicates that multiple timing advance groups are supported. 


[0069] An example is provided to further explain an embodiment. A wireless device may transmit an RRC message comprising UE capability information. The UE capability information may comprise an information element comprising a wireless device LTE radio capability parameters. The LTE radio capability parameters may comprise a plurality of parameters indicating various capability of the wireless device LTE radio. The plurality of radio capability parameters may comprise a second sequence of one or more band combinations. Each band combination IE parameter in the second sequence of one or more band combinations may comprise a list of one or more band identifier(s). An example band combination IE may be [(band-id1, band-parameters1), (band-id2, band-parameters2), (band-id3, band-parameters3). The example band combination IE comprises a sequence of band identifier(s): band-id1, band-id2, band-id3, and a sequence of band parameters. Band parameters may be uplink parameter(s) and/or downlink parameter(s). Each of the band identifier(s) may be one of a finite set of numbers, for example from a set of (1 . . . 64). Each of the numbers in the set may identify a specific band, for example number 14 may refer to 1950 MHz band-A, 23 may refer to 2100 MHz band-D, 24 may refer to 2100 MHz band-E. If band-id1=14, the band-id2=23, and band-id3=24, the wireless device supports band combination of these three bands. A second band combination in the second sequence may include band-id1=14 and band-id4=43. In the example, the second sequence of one or more band combinations are considered an array of one or more band 

	As can be seen from the highlighted portions of Dinan above, Dinan, [0064]-[0065] discloses a wireless devices sends a message to a base station indicating a plurality of radio capability parameters and wherein the plurality of radio capability parameters includes a parameter indicating whether multiple timing advance groups are supported for a band combination and Dinan, [0067] discloses the wireless device may support multiple inter-band timing advance groups if the list of band identifiers include more than one band entry and Dinan, [0069] discloses a wireless device may transmit UE capability information comprising a plurality of radio capability parameters of one or more band combinations and each band combination may comprise a list of one or more band identifier which clearly indicates to one of ordinary skill in the art that there is a plurality of band entries for each band combination indicating different timing advances in the inter-band band combination and which therefore reads on applicant’s argued limitations of “wherein, in case that the band combination related to the band list is comprised of more than one band entry, the band combination including the second information indicates that different timing advances on different band entries are supported, and wherein, in case that the band combination related to the band list is comprised of more than one band entry, the band combination relates to an inter-band band combination or an intraband non-contiguous band combination.”

	In addition, contrary to the applicant’s arguments, the cited portions of Dinan are supported by provisional application 61/680,544 filed on 08/07/12, specifically on page 34, lines 10-28 seen below: 

    PNG
    media_image1.png
    798
    629
    media_image1.png
    Greyscale


	As can be seen on the highlighted portions of the provisional application seen above, page 34, lines 10-28 of the provisional application 61/680,544 discloses a UE may indicate how many sTAGs it may support and the eNB may configure UE sTAGs based at least in part on the number of supported sTAGs in a UE and inter-band and/or intra-band carrier aggregation may be configured with multiple TAGs and the UE may send multiple TAG capability based on each supported band combinations and in multiple band UE, multiple TAGs may be configured for example one TAG per band and a UE may support multiple TAGs if the UE support inter-band carrier aggregation and the UE may support non-contiguous and/or contiguous carrier aggregation which clearly supports the cited portions of the Dinan reference.


Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references, as follows: 


Allowable Subject Matter
Claims 2, 7, 12 and 17 are currently under a Non-Statutory Double Patenting Rejection and are also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and when the Non-Statutory Double Patenting Rejection is overcome via the filing of a proper Terminal Disclaimer.

The dependent claims 2, 7, 12 and 17 are objected as allowable because the closest prior art found fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features in the specific order, structure and combination of limitations of the dependent claims in combination with the independent claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 of the instant application 16/512,173 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 7 of US Patent No. 9,888,478 (i.e. corresponds to Application 14/434,380).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following explanation indicated below:

Regarding claim 1 and claim 6, The instant application claims: 
A method by a terminal in a communication system, the method comprising: and A terminal in a communication system, the terminal comprising: a transceiver; and a controller configured to: receiving, from a base station via the transceiver, a first message related to a capability of the terminal; (US Patent Claim 1 recites “A method by a terminal in a mobile communication system, the method comprising: receiving, from a base station, a request message related to a capability of the terminal”; US Patent Claim 5 recites “A terminal in a mobile communication system, the terminal comprising: a transceiver configured to transmit and receive a signal; and a controller coupled with the transceiver configured to: control the transceiver to receive, from a base station, a request message related to a capability of the terminal”.  Therefore one of ordinary skill in the art would recognize and find obvious that the various functionalities in a method can be implemented in a device such as a terminal or vice versa.).
generating a second message including a band combination related to capability information of the terminal, (US Patent Claim 1 recites “generating a response message based on the request message, the response message including first information on a list of a supported band combination for the terminal and second information comprised of 1 bit information indicating whether a multiple timing advance is supported for each band combination listed in the first information”).
wherein the band combination includes first information on a band list and second information associated with a multiple timing advance is supported; and transmitting, to the base station via the transceiver, the second message, wherein, in case that the band combination related to the band list is comprised of more than one band entry, the band combination including the second information indicates that different timing advances on different band entries are supported, and wherein, in case that the band combination related to the band list is comprised of more than one band (US Patent Claim 1 recites “and second information comprised of 1 bit information indicating whether a multiple timing advance is supported for each band combination listed in the first information and transmitting, to the base station, the response message, wherein if the supported band combination for the terminal is comprised of an intra-band contiguous band combination, the second information indicates whether different timing advances across component carriers of the supported band combination are supported, and wherein if the supported band combination for the terminal is comprised of an inter-band band combination or an intra-band non-contiguous band combination, the second information indicates whether different timing advances on different band entries of the supported band combination are supported”.  Therefore one of ordinary skill in the art would recognize and find obvious that the band combination includes information on the band list by indicating either an intra-band contiguous band combination or an inter-band band combination or an intra-band non-contiguous band combination and that the list could comprise one band entry for an intra-band as it comprises of only one band and more than one band entry for an inter-band combination as it would need at least two different bands).
Regarding claim 11 and claim 16, The instant application claims: 
A method by a base station in a communication system, the method comprising: and A base station in a communication system, the base station comprising: a transceiver; and a controller configured to: transmitting, to a terminal via the transceiver, a first message related to a capability of the terminal; (US Patent Claim 3 recites “A method by a base station in a mobile communication system, the method comprising: transmitting, to a terminal, a request message related to a capability of the terminal;”; US Patent Claim 7 recites “A base station in a mobile communication system, the base station comprising: a transceiver configured to transmit and receive a signal; and a controller coupled with the transceiver and configured to: transmit, to a terminal, a request message related to a capability of the terminal”.  Therefore one of ordinary skill in the art would recognize and find obvious that the various functionalities in a method can be implemented in a device such as a base station or vice versa).
and receiving, from the terminal via the transceiver, a second message including a band combination related to capability information of the terminal, (US Patent Claim 3 recites “and receiving, from the terminal, a response message generated based on the request message”).
wherein the band combination includes first information on a band list and second information associated with a multiple timing advance is supported, wherein, in case that the band combination related to the band list is comprised of more than one band entry, the band combination including the second information indicates that different timing advances on different band entries are supported and wherein, in case that the band combination related to the band list is comprised of more than one band entry, the band combination relates to an inter-band band combination or an intra band non-contiguous band combination (US Patent Claim 3 recites “the response message including first information on a list of a supported band combination for the terminal and second information comprised of 1 bit information indicating whether a multiple timing advance is supported for each band combination listed in the first information, wherein if the supported band combination for the terminal is comprised of an intra-band contiguous band combination, the second information indicates whether different timing advances across component carriers of the supported band combination are supported, and wherein if the supported band combination for the terminal is comprised of an inter-band band combination or an intra-band non-contiguous band combination, the second information indicates whether different timing advances on different band entries of the supported band combination are supported”.  Therefore one of ordinary skill in the art would recognize and find obvious that the band combination includes information on the band list by indicating either an intra-band contiguous band combination or an inter-band band combination or an intra-band non-contiguous band combination and that the list could comprise one band entry for an intra-band as it comprises of only one band and more than one band entry for an inter-band combination as it would need at least two different bands).
	Regarding claim 2 and claim 7 of the instant application (see US Patent Claim 1).
	Regarding claim 3 and claim 8 of the instant application (see US Patent Claim 1).
	Regarding claim 4 and claim 9 of the instant application (see US Patent Claim 1 and Claim 2).
	Regarding claim 5 and claim 10 of the instant application (see US Patent Claim 1).
Regarding claim 12 and claim 17 of the instant application (see US Patent Claim 3).

	Regarding claim 14 and claim 19 of the instant application (see US Patent Claim 3 and Claim 4).
	Regarding claim 15 and claim 20 of the instant application (see US Patent Claim 3).POU920150017US3 Page 23 of 26


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1, 4-6, 9-11, 14-16 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dinan (US Patent Publication 2013/0343297 herein .

Regarding claim 1 and claim 6, Dinan discloses:
A method by a terminal in a communication system, the method comprising: and A terminal in a communication system, the terminal comprising: a transceiver; and a controller configured to:  (Dinan, [0064]-[0066] discloses a serving base station may receive a first message from a wireless device (i.e. reads on terminal) wherein the first message may be an RRC UE capability message and the first message may comprise at least one parameter indicating whether the wireless device supports configuration of a plurality of time alignment groups (i.e. reads on second message related to capability information of the terminal) and the base station may receive a plurality of radio capability parameters from the wireless device and discloses the plurality of wireless capability parameters may comprise a first radio configuration parameter indicating whether multiple timing advance groups may be supported (i.e. reads on second information associated with a multiple timing advance is supported) for a first band combination and discloses the first band combination may be identified by a first band combination parameter that comprises a list of band identifiers and each of the band identifiers may be one of a finite set of number identifying a specific band (i.e. reads on band combination includes first information on a band list); Dinan, Fig. 4 & [0019] discloses an example block diagram of a base station and wireless device comprising at least one communication interface, at least one processor, at least one set of program code instructions stored in non-transitory memory executable by the at least one processor and according to some embodiments a transceiver may be employed).
wherein, in case that the band combination related to the band list is comprised of more than one band entry, the band combination including the second information indicates that different timing advances on different band entries are supported, and wherein, in case that the band combination related to the band list is comprised of more
than one band entry, the band combination relates to an inter-band band combination (Dinan, [0067] discloses the wireless device may support multiple inter-band timing advance groups (i.e. reads on inter-band band combination) if the list of band identifiers includes more than one band (i.e. reads on more than one band entry) and the first parameter indicates that multiple timing advance groups are supported (i.e. reads on second information indicates that different timing advances on different band entries are supported); Dinan, [0069] discloses a wireless device may transmit UE capability information comprising a plurality of radio capability parameters of one or more band combinations and each band combination may comprise a list of one or more band identifier).
“receiving, from a base station via the transceiver, a first message related to a capability of the terminal;”.
	In a related field of endeavor, Yamada discloses:
receiving, from a base station via the transceiver, a first message related to a capability of the terminal; (Yamada, Fig. 3 & [0071]-[0072] discloses an eNB (i.e. reads on base station) may send a message requesting UE capability information (i.e. reads on first message related to a capability of the terminal) for example an eNB may send a UE capability enquiry or UE capability request and discloses a UE may indicate its capability to an eNB for example the eNB may receive an indicator regarding whether the UE can support different configurations on different bands for one or more band combinations; Yamada, [0076] discloses the eNB may receive an indicator regarding whether the UE can support different uplink timing adjustments for each band combination; Yamada, [0089] discloses the UE sets the contents of a UE CapabilityInformation message as follows wherein if a ue-CapabilityRequest or a UECapabilityEnquiry for example includes eutra, then the UE may include a UE-EUTRA-Capability within a ue-CapabilityRAT-Container with the rat-Type set to eutra and the UE may submit the UECapabilityInformation message to the lower layers for transmission; Yamada, [0025]-[0026] discloses a wireless device may alternatively be referred to as a user equipment UE, an access terminal, a mobile terminal, etc. and discloses a base station is typically referred to as an evolved or enhanced Node B eNB, etc.; Yamada Fig. 1 shows an eNB and a UE each having its own a transceiver).
Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the invention of Dinan to incorporate the teachings of Yamada for the purpose of providing the system with a means to allow the base station to receive a requested information when necessary (Yamada, [0071]-[0072]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of a user equipment transmitting capability information to the base station as taught by Dinan) with another known element and comparable device utilizing a known technique (i.e. performing a process of a user equipment transmitting capability information to the base station, wherein the capability information is transmitted to the base station upon receiving a message requesting the capability information from the base station and includes various capability as taught by Yamada) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of a user equipment transmitting capability information to the base station (i.e. as taught by Dinan & Yamada) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, 
Regarding claim 4 and claim 9, Dinan in view of Yamada discloses:
The method of claim 1, further comprising: and The terminal of claim 6, wherein the controller is further configured to identifying whether the first message includes a specific radio access technology (RAT) type, wherein the first information and the second information are generated for the second message (Yamada, [0089] discloses the UE sets the contents of a UE CapabilityInformation message as follows wherein if a ue-CapabilityRequest or a UECapabilityEnquiry (i.e. reads on first message) for example includes eutra (i.e. reads on specific RAT type), then the UE may include a UE-EUTRA-Capability within a ue-CapabilityRAT-Container with the rat-Type set to eutra and the UE may submit the UECapabilityInformation message (i.e. reads on second message) to the lower layers for transmission; Dinan, [0064]-[0066] discloses a serving base station may receive a first message from a wireless device wherein the first message may be an RRC UE capability message and the first message may comprise at least one parameter indicating whether the wireless device supports configuration of a plurality of time alignment groups (i.e. reads on second message related to capability information of the terminal) and the base station may receive a plurality of radio capability parameters from the wireless device and discloses the plurality of wireless capability parameters may comprise a first radio configuration parameter indicating whether multiple timing advance groups may be supported (i.e. reads on second information associated with a multiple timing advance is supported) for a first band combination and discloses the first band combination may be identified by a first band combination parameter that comprises a list of band identifiers and each of the band identifiers may be one of a finite set of number identifying a specific band (i.e. reads on band combination includes first information on a band list).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the UE identifies the first message UECapabilityEnquiry includes the specific RAT type eutra in order to send a second message UECapabilityInformation indicating the rat-Type set to eutra wherein the UECapabilityInformation includes second information indicating that multiple timing advance is supported for a corresponding band combination that includes first information of a band list for said corresponding band combination).
Regarding claim 5 and claim 10, Dinan in view of Yamada discloses:
The method of claim 1 and The terminal of claim 6, wherein the first message includes terminal capability enquiry message, and wherein the second message includes terminal capability information message ; (Yamada, Fig. 3 & [0071]-[0072] discloses an eNB may send a message requesting UE capability information for example an eNB may send a UE capability enquiry or UE capability request (i.e. reads on the first message includes terminal capability enquiry message) and discloses a UE may indicate its capability to an eNB for example the eNB may receive an indicator regarding whether the UE can support different configurations on different bands for one or more band combinations (i.e. reads on wherein the second message includes terminal capability information message); Yamada, [0089] discloses the UE sets the contents of a UE CapabilityInformation message as follows wherein if a ue-CapabilityRequest or a UECapabilityEnquiry for example includes eutra, then the UE may include a UE-EUTRA-Capability within a ue-CapabilityRAT-Container with the rat-Type set to eutra and the UE may submit the UECapabilityInformation message to the lower layers for transmission; Dinan, [0064] discloses a serving base station may receive a first message from a wireless device wherein the first message may be an RRC UE capability message and the first message may comprise at least one parameter indicating whether the wireless device supports configuration of a plurality of time alignment groups (i.e. reads on wherein the second message includes terminal capability information message) and the base station may receive a plurality of radio capability parameters from the wireless device).
Regarding claim 11 and claim 16, Dinan discloses:
A method by a base station in a communication system, the method comprising: and A base station in a communication system, the base station comprising: a transceiver; and a controller configured to: (Dinan, [0064]-[0066] discloses a serving base station may receive a first message from a wireless device (i.e. reads on terminal) wherein the first message may be an RRC UE capability message and the first message may comprise at least one parameter indicating whether the wireless device supports configuration of a plurality of time alignment groups (i.e. reads on second message related to capability information of the terminal) and the base station may receive a plurality of radio capability parameters from the wireless device and discloses the plurality of wireless capability parameters may comprise a first radio configuration parameter indicating whether multiple timing advance groups may be supported (i.e. reads on second information associated with a multiple timing advance is supported) for a first band combination and discloses the first band combination may be identified by a first band combination parameter that comprises a list of band identifiers and each of the band identifiers may be one of a finite set of number identifying a specific band (i.e. reads on band combination includes first information on a band list); Dinan, Fig. 4 & [0019] discloses an example block diagram of a base station and wireless device comprising at least one communication interface, at least one processor, at least one set of program code instructions stored in non-transitory memory executable by the at least one processor and according to some embodiments a transceiver may be employed).
wherein, in case that the band combination related to the band list is comprised of more than one band entry, the band combination including the second information indicates that different timing advances on different band entries are supported, and
wherein, in case that the band combination related to the band list is comprised of more
than one band entry, the band combination relates to an inter-band band combination (Dinan, [0067] discloses the wireless device may support multiple inter-band timing advance groups (i.e. reads on inter-band band combination) if the list of band identifiers includes more than one band (i.e. reads on more than one band entry) and the first parameter indicates that multiple timing advance groups are supported (i.e. reads on second information indicates that different timing advances on different band entries are supported); Dinan, [0069] discloses a wireless device may transmit UE capability information comprising a plurality of radio capability parameters of one or more band combinations and each band combination may comprise a list of one or more band identifier).
 	Dinan discloses the wireless device sending capability information to the base station but fails to explicitly disclose that the capability information is sent to the base station in response to receiving a message from the base station and therefore fails to disclose “transmitting, to a terminal via the transceiver, a first message related to a capability of the terminal;”.
In a related field of endeavor, Yamada discloses:
transmitting, to a terminal via the transceiver, a first message related to a capability of the terminal; (Yamada, Fig. 3 & [0071]-[0072] discloses an eNB (i.e. reads on base station) may send a message requesting UE capability information (i.e. reads on first message related to a capability of the terminal) for example an eNB may send a UE capability enquiry or UE capability request and discloses a UE may indicate its capability to an eNB for example the eNB may receive an indicator regarding whether the UE can support different configurations on different bands for one or more band combinations; Yamada, [0076] discloses the eNB may receive an indicator regarding whether the UE can support different uplink timing adjustments for each band combination; Yamada, [0089] discloses the UE sets the contents of a UE CapabilityInformation message as follows wherein if a ue-CapabilityRequest or a UECapabilityEnquiry for example includes eutra, then the UE may include a UE-EUTRA-Capability within a ue-CapabilityRAT-Container with the rat-Type set to eutra and the UE may submit the UECapabilityInformation message to the lower layers for transmission; Yamada, [0025]-[0026] discloses a wireless device may alternatively be referred to as a user equipment UE, an access terminal, a mobile terminal, etc. and discloses a base station is typically referred to as an evolved or enhanced Node B eNB, etc.; Yamada Fig. 1 shows an eNB and a UE each having its own a transceiver).
Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the invention of Dinan to incorporate the teachings of Yamada for the purpose of providing the system with a means to allow the base station to receive a requested information when necessary (Yamada, [0071]-[0072]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of a user equipment transmitting capability information to the base station as taught by Dinan) with another known element and comparable device utilizing a known 
Regarding claim 14 and claim 19, Dinan in view of Yamada discloses:
The method of claim 11 and The base station of claim 16, wherein the first information and the second information are generated for the second message, in case that a specific radio access technology (RAT) type information is included in the first message (Yamada, [0089] discloses the UE sets the contents of a UE CapabilityInformation message as follows wherein if a ue-CapabilityRequest or a UECapabilityEnquiry (i.e. reads on first message) for example includes eutra (i.e. reads on specific RAT type), then the UE may include a UE-EUTRA-Capability within a ue-CapabilityRAT-Container with the rat-Type set to eutra and the UE may submit the UECapabilityInformation message (i.e. reads on second message) to the lower layers for transmission; Dinan, [0064]-[0066] discloses a serving base station may receive a first message from a wireless device wherein the first message may be an RRC UE capability message and the first message may comprise at least one parameter indicating whether the wireless device supports configuration of a plurality of time alignment groups (i.e. reads on second message related to capability information of the terminal) and the base station may receive a plurality of radio capability parameters from the wireless device and discloses the plurality of wireless capability parameters may comprise a first radio configuration parameter indicating whether multiple timing advance groups may be supported (i.e. reads on second information associated with a multiple timing advance is supported) for a first band combination and discloses the first band combination may be identified by a first band combination parameter that comprises a list of band identifiers and each of the band identifiers may be one of a finite set of number identifying a specific band (i.e. reads on band combination includes first information on a band list).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the UE identifies the first message UECapabilityEnquiry includes the specific RAT type eutra in order to send a second message UECapabilityInformation indicating the rat-Type set to eutra wherein the UECapabilityInformation includes second information indicating that multiple timing advance is supported for a corresponding band combination that includes first information of a band list for said corresponding band combination).
Regarding claim 15 and claim 20, Dinan in view of Yamada discloses:
The method of claim 11 and The base station of claim 16, wherein the first message includes terminal capability enquiry message, and wherein the second message includes terminal capability information message (Yamada, Fig. 3 & [0071]-[0072] discloses an eNB may send a message requesting UE capability information for example an eNB may send a UE capability enquiry or UE capability request (i.e. reads on the first message includes terminal capability enquiry message) and discloses a UE may indicate its capability to an eNB for example the eNB may receive an indicator regarding whether the UE can support different configurations on different bands for one or more band combinations (i.e. reads on wherein the second message includes terminal capability information message); Yamada, [0089] discloses the UE sets the contents of a UE CapabilityInformation message as follows wherein if a ue-CapabilityRequest or a UECapabilityEnquiry for example includes eutra, then the UE may include a UE-EUTRA-Capability within a ue-CapabilityRAT-Container with the rat-Type set to eutra and the UE may submit the UECapabilityInformation message to the lower layers for transmission; Dinan, [0064] discloses a serving base station may receive a first message from a wireless device wherein the first message may be an RRC UE capability message and the first message may comprise at least one parameter indicating whether the wireless device supports configuration of a plurality of time alignment groups (i.e. reads on wherein the second message includes terminal capability information message) and the base station may receive a plurality of radio capability parameters from the wireless device).



Claim 3, 8, 13 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dinan (US Patent Publication 2013/0343297 herein after referenced .  

Regarding claim 3 and claim 8 and claim 13 and claim 18, Dinan in view of Yamada discloses:
The method of claim 1 and The terminal of claim 6 and The method of claim 11 and The base station of claim 16, (Dinan, [0067] discloses the wireless device may support multiple intra-band timing advance groups (i.e. reads on intra-band contiguous band combination) if the list of band identifiers includes one band (i.e. reads on the band list is comprised of one band entry) and the first parameter indicates that multiple timing advance groups are supported; Dinan, [0107] discloses intra-band contiguous carrier aggregation; Dinan, [0130] discloses the features of the various embodiments presented in this invention may be combined and one or many features of one embodiment may be implemented in other embodiments.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the intra-band timing advance groups would include intra-band contiguous band combinations).  
Dinan in view of Yamada discloses sending an indicator that indicates support for multiple timing advance capability but fails to explicitly disclose the use of a one bit “wherein the second information is indicated by a one bit indicator”.
In a related field of endeavor, Marinier discloses:
wherein the second information is indicated by a one bit indicator (Marinier, [0102] discloses the WTRU signals capability of using multiple TAs by defining a group index (i.e. reads on second information is indicated by one bit indicator) of a few bits for each UL CC set; Marinier, [0072] discloses some embodiments may identify UL carriers that use the same timing advance by defining a group index of a few bits for each UL CC set possibly a single bit (i.e. reads on second information is indicated by one bit indicator) if there is a maximum of 2 UL CC sets; Marinier, [0060] discloses a WTRU configuration may include more than one serving cell with configured uplink resources which corresponding uplink carriers may possibly be grouped based on similar timing alignment requirement in case the WTRU supports uplink carriers requiring different Timing Advance.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a terminal WTRU capability indication indicating the second information of a support of multiple timing advance can be sent using a single bit or a few bits).
Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the invention of Dinan in view of Yamada to incorporate the teachings of Marinier for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and .


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645